Citation Nr: 0400096	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for athlete's foot.

5.  Entitlement to service connection for a tonsil disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran reportedly served on active duty from January 
1974 to January 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the veteran's claims of entitlement 
to service connection for sinusitis, allergic rhinitis, 
hypertension, athlete's foot and "tonsils."  

The Board has determined that the issues are most accurately 
characterized as stated on the cover page of this decision.  

In a statement, received in January 2003, the veteran raised 
the issues of entitlement to service connection for bilateral 
otitis media, a nervous condition, a cervical neck injury and 
groin rash.  These issues have not been adjudicated by the 
agency of original jurisdiction, and are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The appellant does not have sinusitis as a result of his 
service.  

2.  The appellant does not have allergic rhinitis as a result 
of his service.  

3.  The appellant does not have hypertension as a result of 
his service; hypertension was not manifest to a compensable 
degree within one year of separation from service.  

4.  The appellant does not have a skin disorder of the feet 
as a result of his service.  

5.  The appellant does not have a tonsil disorder as a result 
of his service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  

2.  Allergic rhinitis was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

3.  Hypertension was not incurred or aggravated by service; 
nor may hypertension be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).  

4.  A skin disorder of the feet was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

5.  A tonsil disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for sinusitis, allergic rhinitis, hypertension, a skin 
disorder of the feet, and a tonsil disorder.  He essentially 
argues that the claimed conditions are shown to have been 
chronic during service.  He argues that his treatment for 
complaints that included sore throats, colds, congestion and 
skin symptoms show that he has these conditions as a result 
of his service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that he was 
treated for skin rashes of the groin on several occasions 
between 1974 and 1977.  Although athlete's foot was mentioned 
in June 1977, the assessment was of dry skin.  In February 
1976, the veteran was treated for various complaints and 
noted to have swollen tonsils.  In July 1976, he was noted to 
have complaints of a runny nose, with findings of 
tonsilopharyngeal inflammation, inflamed nasal mucosa, and 
lymphadenopathy.  The assessment was otitis media, left ear.  
In October 1976, he was treated for what was assumed to be 
allergic rhinitis, although a medical doctor did not diagnose 
allergic rhinitis.  In February 1977, he was treated for 
complaints of nasal drainage; the assessment was URI (upper 
respiratory infection).  The veteran's separation examination 
report, dated in September 1977, shows that his nose, 
sinuses, mouth and throat, feet, and skin were all clinically 
evaluated as normal.  His blood pressure was 138/84.  In an 
accompanying "report of medical history" (RMH), the veteran 
indicated that, "My blood pressure was a little high, and I 
think their [sic] should be a followup, or some medication 
given to keep it down.  I hate to think what's [sic] it's 
like when I am upset."  The veteran marked the boxes 
indicating that he had had "chronic or frequent colds," 
"palpation or pounding heart," and "high or low blood 
pressure."  He denied having had "ear, nose or throat 
trouble," sinusitis, hay fever, skin diseases, heart 
trouble, or foot trouble.  In the "physician's summary" 
portion of the RMH, the examiner stated, "Blood pressure 
134/84-normal. Not an indication for [illegible]. No 
sig[nificant] hx (history)"

As for the relevant post-service medical evidence, it 
consists of reports from the Southwest Jackson Family Clinic 
(SWJFC)/Charles D. Guess, M.D., dated between 1990 and 2001.  
These records show that in July 1990, the veteran was taking 
HCTZ (hydrochlorothiazide), and that he had fungus on his toe 
and a lesion on his foot.  Subsequently dated reports show 
continued use of HCTZ, with notations of hypertension, and 
recommendation of "Ed A-Hist" for allergies.  

A.  Sinusitis

The Board finds that the claim must be denied.  Sinusitis is 
not shown during service, and service connection for a 
chronic condition during service is therefore not warranted.  
See 38 C.F.R. § 3.303(b).  In addition, under 38 U.S.C.A. 
§§ 1110 and 1131, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because the medical evidence 
does not show that he currently has sinusitis.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and the claim is denied.  

B.  Allergic Rhinitis

The Board finds that the claim must be denied.  The veteran 
was treated for what was assumed to be allergic rhinitis on 
one occasion during service, in October 1976.  There is no 
record of treatment for this condition during his remaining 
service of approximately one year and six months, nor was 
allergic rhinitis shown upon separation from service.  
Service connection for allergic rhinitis as a chronic 
condition during service is therefore not warranted.  See 
38 C.F.R. § 3.303(b).  In addition, under 38 U.S.C.A. §§ 1110 
and 1131, it is essential that there be a current disability 
in order to establish service connection. Gilpin; Brammer; 
Rabideau.  In this case, the veteran's claim must be denied 
because the medical evidence does not show that he currently 
has allergic rhinitis.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

C.  Hypertension

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for 
hypertension.  In this regard, although the veteran asserted 
that he should have a follow-up check for hypertension at the 
time of his separation examination, the examiner determined 
that his blood pressure was normal.  There is no indication 
that a follow-up was thought to be required.  Service 
connection for hypertension as a chronic condition during 
service is therefore not warranted.  See 38 C.F.R. 
§ 3.303(b).  Furthermore, there is no competent evidence 
showing that hypertension was manifest to a compensable 
degree within one year of separation from service.  Service 
connection for hypertension as a presumptive basis is 
therefore not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In 
addition, the Board points out that the first evidence of 
hypertension is dated no earlier than 1990.  This is 
approximately 12 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, there is no competent 
evidence of a nexus between the veteran's hypertension and 
his service.  The Board therefore finds that the 
preponderance of the evidence is against the claim that the 
veteran has hypertension that is related to his service, and 
the claim is denied.  

D.  Athlete's Foot

The Board finds that the claim must be denied.  The veteran's 
service medical records contain a reference to athlete's foot 
on one occasion, in June 1977, with an assessment of dry 
skin, rather than of a fungal infection of the feet.  The 
veteran was treated for rashes in other areas of the body in 
1974 and 1977.  A skin disorder of the feet, however, was not 
noted on the veteran's separation examination report.  
Service connection for a skin disorder of the feet as a 
chronic condition during service is therefore not warranted.  
See 38 C.F.R. § 3.303(b).  In addition, the Board points out 
that the first evidence of a skin disorder of the feet is 
dated no earlier than 1990.  This is approximately 12 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Finally, there is no competent evidence of a nexus 
between a skin disorder of the feet and the veteran's 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim that the veteran has a skin 
disorder of the feet that is related to his service.  
Accordingly, the claim must be denied.  


E.  Tonsil Disorder

The Board finds that the claim must be denied.  The veteran's 
service medical records show a finding of swollen tonsils in 
February 1976, and tonsilopharyngeal inflammation in July 
1976.  There is no record of treatment for this condition in 
the remaining (approximately) one year and six months of 
service, nor was a tonsil disorder noted on the veteran's 
separation examination report.  Service connection for a 
tonsil disorder as a chronic condition during service is 
therefore not warranted.  See 38 C.F.R. § 3.303(b).  In 
addition, under 38 U.S.C.A. §§ 1110 and 1131, it is essential 
that there be a current disability in order to establish 
service connection. Gilpin; Brammer; Rabideau.  In this case, 
the veteran's claim must be denied because the medical 
evidence does not show that he currently has a tonsil 
condition.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

F.  Conclusion

The Board has considered the appellant's written testimony 
submitted in support of his claims.  His statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the appellant's claims must be denied.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not applicable, and the claims must be 
denied.  38 U.S.C.A. § 5107 (West 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  A January 2002 
letter from the RO informed him of the evidence needed for 
his claim, and of the assistance VA would provide to obtain 
such evidence.  The appellant was notified in the April 2002 
rating decision that the evidence did not show that he had 
met the relevant criteria for service connection for the 
claimed conditions.  See also statement of the case (SOC), 
dated in October 2002.  The rating decision, and the SOC, 
informed the appellant of the evidence needed to substantiate 
his claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained the 
appellant's service medical records, as well as non-VA 
medical records.  Although the veteran was not given VA 
examinations, the Board finds that the evidence, discussed 
infra -- including, but not limited to, service medical 
records that do not indicate that the claimed conditions were 
chronic; and post-service evidence that none of the claimed 
conditions are shown until at least 1990 (approximately 12 
years after separation from service); and the absence of 
competent evidence of a nexus between the claimed conditions 
and the veteran's service -- warrants the conclusion that a 
remand for examinations and/or an opinions is not necessary 
to decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  In January 2002, the 
RO sent the appellant a letter notifying him of the VCAA's 
provisions.  In the letter, he was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain all records identified by the appellant, and that 
VA's duty to assist included developing for all relevant 
evidence in the custody of a federal department or agency, 
including VA medical records, Vet Center records, service 
medical records, Social Security Administration records, or 
evidence from other federal agencies.  He was notified that 
it was still his responsibility to make sure that these 
records were received by VA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  In a letter, 
received in March 2002, the veteran stated that he had no 
additional medical evidence to submit.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the January 2002 VCAA letter from the RO 
instructed the veteran to respond within 30 days; he 
responded in March 2002.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), however, amended section 5103(b) to provide 
that the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for sinusitis is denied.  

Service connection for allergic rhinitis is denied.  

Service connection for hypertension is denied.  

Service connection for a skin disorder of the feet is denied.  

Service connection for a tonsil disorder is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



